tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil code legend parent hospital medical center medical center foreign government country a country b country c dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption as an organization described in sec_501 the basis for our conclusion is set forth below facts you were incorporated on date under state law as a nonprofit membership corporation your sole member is parent hospital parent hospital is a nonprofit corporation that is described in sec_501 of the code and classified as other than a private_foundation under sec_509 and sec_170 parent hospital owns and operates a tertiary care hospital and related medical office buildings research outpatient and other facilities parent hospital is also the parent of a large integrated healthcare delivery system controlling directly or indirectly a number of other exempt and non-exempt entities that own and operate various healthcare facilities including three full service acute care hospitals a research institute and a physician organization your articles of incorporation state that you wjill conduct health care related activities by means of providing services relating to management and operation of health care facilities providing inpatient outpatient and or other health care services all undertaken with the goal of improving health and the delivery of health care services in communities served in your form_1023 application you state the corporation will conduct health care related activities by means of providing services relating to management and operation of health care facilities providing inpatient outpatient and or other health care services all undertaken with the goal of improving health and the delivery of health care services in the communities served in support of such activities the corporation will enter into affiliation agreements to provide consulting services materials and limited licenses to health care facilities the affiliate’ throughout the world the purpose of such affiliations is to improve the quality of health care services by sharing the efficiency and effectiveness measures currently utilized by parent hospital in accomplishment of such goals the corporation will provide opportunities for the affiliate to observe departments at parent hospital provide in-depth analysis of the affiliate’s systems resources and processes and will monitor activities of the affiliate to improve the performance of the facility the corporation will provide educational opportunities internships and fellowships for the employees and staff of the affiliate you also state in your application the corporation will assist hospitals in over countries throughout the world including the corporation’s operations in foreign countries will allow the corporation to fulfill its commitment to improving health and the delivery of health care services throughout the world in subsequent correspondence you state that you do not expect your charges for affiliation and consulting services to be substantially below your costs you state further that you anticipate that some of your affiliation arrangements and consulting arrangements will be entered into with for-profit organizations and the corporation will not limit its services to organization that are the equivalent of governmental and charitable organizations you represent in your correspondence that you have received and expect to receive in the future contributions of capital from parent hospital you have also represented that you will solicit public funding and charitable donations and that you expect about percent of your activities will be funded through public and charitable funds your form_1023 indicates that dollar_figure of your dollar_figure in revenue in was intercompany revenue while the remaining dollar_figure was consulting fee revenue by contrast your form_990 indicates that all dollar_figure represented fees from health care consulting similarly your and forms show that health care consulting fees represented about percent of your revenue during those years you maintain two websites on the internet on one of your websites under the heading consulting services you state our consulting services provide expedient step-by-step processes to create a foundation for efficient quality-driven healthcare we can offer specific services to address highly specific needs or we can provide comprehensive across-the- board institutional assessments we offer consulting services over a range of vital areas e e e e e e e organization and leadership patient care and quality measures nursing staff support services finance and accounting medical staff organization information_technology on this same website under the heading affiliations you state we work with select hospitals around the world to help them achieve levels of excellence--clinical technical administrative financial and operational-- unrivaled by any competing institution in their respective regions these consulting services are offered to affiliated hospitals at significantly reduced rates to join this elite network candidate hospitals must in addition to complying with the mandated standards demonstrate their commitment to the highest quality and performance this engagement generally consists of the following steps e e e e e an initial assessment of facility systems operations and quality indicators developing custom plans for clinical financial and or operational improvements implementing these improvements utilizing appropriate consulting services mplementing a quality measurement system to ensure long-term compliance with standards optional branding as four affiliate on your other website under the heading about us you state advisory services providing expert consultation and recommendations for international clients through parent hospital ’s network of highly experienced administrators physicians and health care professionals education and training developing academic and practical programs that advance professionals and institutions through customized learning opportunities at our facilities or onsite at a client’s location hospital management planning developing and operating specialty and general hospitals - including leadership team recruitment staff and resource management affiliation building a global network of hospitals committed to a higher level of clinical operational and quality standards through this unique model affiliates have real-time access to parent hospital ’s vast intellectual_property validated expertise and brand you describe each of these activities on this same website under the heading advisory services you state market analysis and business development conducting feasibility studies developing strategic and business plans leadership development recommending effective strategy and models for organizational governance and structure clinical programs and operations assessing clinical programs and identifying opportunities for growth determining the scope of services and planning for existing and new service lines consulting on the design of medical facilities and identifying appropriate diagnostic and therapeutic equipment quality and patient safety developing systems and processes for clinical quality management benchmarking identifying areas for performance improvement and designing interventional procedures establishing policies and procedures for patient care patient safety infection control and patient education nursing operations developing leadership structure and governance strategies implementing evidence-based practice and care delivery models setting standards for continuing education and quality assessment financial and business operations selecting appropriate accounting systems and establishing effective ‘budgeting processes revenue cycle and supply chain management identifying key operational indicators and benchmarks and implementing robust financial reporting and analysis information_technology and infrastructure selecting and implementing it systems to efficiently and securely capture clinical operational quality and financial data in a reliable infrastructure international accreditation and recognition assessing organizations against international standards to determine readiness and compliance assisting clients to prepare for accreditation by internationally recognized certifying organizations on this same website under the heading education and training you state observerships organized individual learning experiences onsite at our facilities personalized programs allow clients to interact and observe with colleagues and mentors in most areas of clinical and business operations training programs comprehensive rotations structured as practical experience these programs provide clients the option of either receiving training onsite or at our facilities in a dynamic and relevant setting continuing medical education conferences seminars and other targeted education offered by parent hospital can either be attended in person or where available broadcast via videoconferencing technology medical nursing and administrative education content is also developed and conducted at international locations as requested on this same website under the heading hospital management you state leadership selection choosing and directing executive leaders of the managed hospital training comprehensive in-depth training programs conducted at our facilities operation using predetermined business and quality objectives to run the facility to international standards and on this same website under the heading global affiliations you state knowledge transfer unique privileges and up-to-date access to parent hospital ’s administrative and clinical knowledge operating standards expertise and measures benchmarking access to information including key operating statistics and performance measures connected to a global initiative based on quality patient safety and performance local and regional differentiation enabling affiliates to provide best- in-market medicine and demonstrate superior operating efficiency and clinical outcomes to competing institutions brand differentiation access to parent hospital ’s marketing expertise and assistance with marketing and business development you have entered into several agreements with foreign governments and foreign healthcare organizations you state that in the future you intend to enter into similar agreements with many other foreign governments and foreign healthcare organizations three of these agreements which are typical of the types of agreements you expect to enter into in the future are described below agreement with medical center effective date you entered into a consulting services agreement with medical center under this agreement which would continue through date you will provide various specified services to medical center a hospital located in country a in connection with the opening of a cancer center your agreement with medical center states the objective is comprehensive review analysis and recommendations for the cancer center opening nov date the approach is you will first conduct a thorough needs assessment prior to visiting the hospital in country a next two visits to the hospital to meet and collaborate with the key personnel and to develop relationships that solidify assessing the information required to complete all phases of this process the resource team will consist of five of your employees specified by name your fee for the above services is dollar_figure plus a mentoring fee of dollar_figure per year in you reported the receipt of dollar_figure in contract revenue from medical center agreement with medical center effective date you entered into a consulting services agreement for a term of two years with the medical center a hospital located in country b sec_1 of this agreement states you shail provide to medical center management and administration consulting services collectively the consulting services in the areas of administrative leadership and organization financial operations and systems nursing quality and support services while personnel of you may travel to country b in order to undertake some on-site assessments most of the consulting services will be provided by your personnel consulting services will be designed in order to allow medical center to achieve specific improvements in operations staffing and evidence-based medical practices through the assessments undertaken by the personnel of you during the course of providing the consulting services as well as during the visits by medical center personnel to parent hospital center project will be the primary objective of the medical the focus of the a _ assist medical center ’s management leadership to organize an efficient and effective governance structure that can better formulate and execute medical center ’s strategic plan as well as identify areas for improvement b advise medical center regarding the institution of systems and processes that provide oversight and direction for quality patient care ie medical staff bylaws and continuing medical education for physicians c educating the financial leadership of medical center regarding how to effectively utilize accounting and budgeting systems in order to maintain viable hospital operations and determine future sources of increased revenues for medical center d assisting medical center ‘s management to identify the clinical services needed in the local community and thereafter design plans for the growth and development of appropriate areas to serve the healthcare needs of the local community e advising medical center on the establishment of nursing quality and safety programs including additional training that are developed to facilitate the measurement of outcomes and continuous improvement of clinical care and counseling medical center on what actions can be taken by medical center to improve the medical center facilities support services and supply chain management eg radiology laboratory food and nutrition waste management housekeeping security etc f the agreement does not state that medical center will pay you any fees although they will reimburse you for travel costs and for any costs directly in the course of rendering the consulting services that are not paid directly by medical center receipt of dollar_figure in contract revenue from medical center in you reported the agreement with foreign government on date you entered into health system management and development agreement’ with the investment development office ido or owner’ of foreign government in country c for a term of ten years the preamble to this agreement states that ido is building a private fifty bed acute care hospital the hospital’ in the country c as well as the centers of excellence to be developed in accordance with this agreement the centers’ and desires the assistance of you to provide management services to assist in the operation of the hospital and or the centers and to consult in the development and management of additional private healthcare facilities to be owned by ido in the hospital system you desire to work with ido in the management and development of its hospitals and healthcare facilities in country c article of the agreement is entitled general scope of the agreement article of states ido hereby engages manager ie you and manager hereby accept such engagement to provide the hospital management services set forth in this agreement the management services’ the management services include manager shall assist ido in pre-opening requirements and managing the hospital manager shall assist ido in evaluating the feasibility of developing and operating three or four ambulatory care centers the centers’ - specializing in heart ortho neurology and or urology including rehab and observation facilities - manager shall assist ido in reviewing opportunities to develop other healthcare facilities in country c and elsewhere the management of such facilities is not included in the management services but ido can request manager to consider entering into a management_contract for such facilities article is entitled joint goals and objectives article of states the parties recognize that manager is qualified and competent to provide the management services to advise owner as to the hospital’s and the centers’ needs and to suggest ways to enhance and improve services to the patients and the communities served by the hospital and the centers article states it is the joint goal of manager and owner to establish goals and objectives for the operation of the hospital and the centers provide a consistent level of high quality services to patients of the hospital and the centers operate the hospital and the centers on a sound financial basis through effective financial_accounting reporting systems and internal controls establish and maintain an excellent public image for the hospital and the centers and operate the hospital and the centers at appropriate levels of staffing to promote quality care and financial viability article of the agreement relating to governance establishes a steering committee article states a steering committee comprised of four appropriately experienced designated healthcare executives designated by you and four appropriately experienced ido designated healthcare executives shall be established to oversee the development and operations of the hospital and the centers the steering committee manager shall present to the steering committee i annual operating and capital budgets ii a three year strategic plan iii an annual work plan iv an annual business plan and v the administrative and financial policies proposals and make a final recommendation to do for approval ido shall have sole authority to approve all matters brought before the steering committee and manager shall be entitled to rely on the approval of chairman of the steering committee to act on behalf of ido the steering committee shall review such budgets plans and article states the steering committee shall be chaired by a nominee designated by ido article states in the case of equal votes the chairman of the steering committee shall have a casting vote article states manager shall provide the management services consistent with the following standards dollar_figure dollar_figure standard of health care quality controls planning jci joint commission international standards confidentiality of records patient services physician recruiting third party contacts - training method statement strategic plan feasibility study article is entitled intellectual_property article states you shall provide the hospital and the center with a revocable non- transferable and non-exclusive license to access the applicable policies and procedures of the parent hospital system article is entitled marketing article states you shall provide access to its marketing expertise and assist the hospital and the centers in developing methods for the hospital and the centers to more effectively market the hospital’s and the centers’ services in country c article is entitled branding article states during the term of this agreement the hospital and the centers shall have the ability to brand itself as a network hospital of you or a similar term as mutually agreed by you and ido after the confirmation of applicable regulatory requirements article states the hospital and the centers shall have the ability to use your name and logo in the manner authorized by you in its marketing activities and in its materials as approved by you for each separate marketing activity the fee arrangement between you and ido is stated in article the fees consist of two components fee for developing the centers and fee for managing the hospital and the centers the fee for developing the centers consists of three parts e dollar_figure for the preparation of the feasibility study for the centers e dollar_figure for the development of the centers e dollar_figure for the continued development of the centers the fee for managing the hospital and the centers consists of e e e the greater of dollar_figure or percent of net revenue of the hospital the centers and any other ido facility managed by manager collectively the health system from date through date the greater of dollar_figure or percent of net revenue of the health system from date through date the greater of dollar_figure of percent of net revenue of the health system beginning date and for each twelve-month period thereafter during the term of the agreement article provides that ido will pay you an additional incentive equal to percent of adjusted net earnings’ for the health system for each fiscal_year will pay you for the name license referred to in article date of the agreement through date dollar_figure for date through date and dollar_figure per year for each twelve-month period from date during the term of the agreement article states that ido dollar_figure for the period beginning on the article states that you will have the exclusive right to recommend a chief_executive_officer chief financial officer medical director and chief nursing officer subject_to final recommendation of the steering committee and the approval of ido you will not have any employees on site on a full time basis at the hospital or the centers article entitled no partnership states manager and owner shall not by virtue of this agreement be deemed partners or joint venturers or landlord and tenant in the operation of the health system or any related facility owner as an independent_contractor to manage health system on behalf of owner it is expressly understood that manager is hereby retained by for your contract revenues were international observer fees physician training for medical center hospital quality assessment nursing assessment physician training for medical center hospital - physicist training for medical center hospital dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wees kkrkk rkkkk kkk kerkk rakkk inexplicably the agreement does not address the period from date through date foreign government mgm t affiliation medical center hospital affiliation medical center consultation a p a i p kekkk kkk kkekk krkkk law sec_501 of the code provides for the exemption from federal_income_tax for organizations described in sec_501 of the code organizations described in sec_501 of the code include corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that to be described in sec_501 of the code an organization must be organized and operated exclusively for the purposes specified therein which include charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes specified in sec_501 unless it serves a public rather than a private interest thus in order for an organization to qualify for exemption under sec_501 it is necessary for the organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states in part that the term charitable in sec_501 of the code includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 of the regulations states that the term educational in sec_501 of the code includes the instruction or training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 even though it operates a trade_or_business as a substantial part of its activities as long as the operation of the trade_or_business is in furtherance of its exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities that are in furtherance of an exempt_purpose in revrul_68_504 1968_2_cb_211 a nonprofit organization that was formed to conduct an educational program for bank employees in a particular urban_area qualified for exemption under sec_501 of the code revrul_69_545 c b holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 of the code revrul_71_529 c b describes a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds because the organization is performing an essential function for tax-exempt organizations for a charge substantially below cost it qualifies for exemption under sec_501 revrul_72_369 1972_2_cb_245 describes an organization formed to provide managerial and consulting services for nonprofit_organizations to improve the administration of their programs its primary activities were to enter into agreements with unrelated exempt_organizations to provide managerial and consulting services on a cost_basis the ruling held that the organization was not exempt because its primary activity of providing managerial and consulting services for a fee was a trade_or_business ordinarily carried on for profit the fact that services were provided at cost solely to exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code revrul_85_110 1985_2_cb_166 describes a hospital exempt under sec_501 that performed diagnostic laboratory testing on referred specimens from private patients of hospital staff physicians the ruling held in effect that this activity had no substantial casual relationship to the achievement of the hospital’s exempt_purpose of promoting community health in revrul_98_15 1998_1_cb_718 the irs noted that not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under section c on that basis alone in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption 302_f2d_934 ct_cl cert_denied 372_us_976 described an organization that had a stated aim of teaching and disseminating economic knowledge published two semi-monthly periodicals available for subscription and provided investment advice services for a fee the court held that this organization did not qualify for exemption under sec_501 of the code because its commercial purpose of selling investment advice was primary and not incidental to its educational purpose in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of the code of an organization formed to provide consulting services for a fee to nonprofit and tax exempt_organizations in the areas of health and health delivery systems housing vocational skills and cooperative management in concluding that the organization did not qualify for exemption the court noted that such consulting services were not inherently charitable educational or scientific id pincite it also noted that the critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner id pincite among the factors the court listed in support of its conclusion that the organization was furthering a substantial non- exempt commercial purpose were competition with commercial firms the lack of financing in the form of voluntary contributions from the public the presence of net profits the failure to offer any free or below-cost services and the failure to limit its clientele to organizations which are themselves sec_501 exempt_organizations id pincite in 72_tc_687 aff'd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 of the code on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 in 92_tc_1053 an organization was formed for charitable and educational_purposes the organization’s primary activity was to operate a school the school trained individuals for careers as political campaign professionals prior to the formation of the organization the national republican congressional committee nrcc sponsored programs designed to train candidates and to train and subsequently place campaign professionals in republican campaigns the organization stated that it was an outgrowth of the programs operated by the nrcc while applicants were not required to formally declare their political affiliation to attend the organization’s school such affiliation could be deduced from the campaign experiences and political references contained in the applications no graduate was known to affiliate with any domestic political_party other than the republican party the court held that an organization's activities did not exclusively serve exempt purposes because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court concluded that the organization conducted its activities to benefit the private interests of republican entities and candidates although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest while the school had a legitimate educational program the court held that the school conducted its educational activities with the objective of benefiting the private interests of the republican party living faith inc v commissioner f 2d cir involved an organization established by the seventh day adventist church to carry out its health ministry through operation of two vegetarian restaurants and health food stores the court sustained the irs's denial of tax exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization’s activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 985_f2d_1210 cir the court held that a pre-paid health care organization that arranged for the provision of health care services only for its members benefited its members not the community as a whole and therefore did not further charitable purposes within the meaning of sec_501 325_f3d_1188 cir involved an operator of health maintenance organizations hmos one of which served approximately one-quarter of utah's residents and approximately one-half of its medicaid population the court held that the hmos failed to qualify for exemption under sec_501 of the code because their sole activity was arranging for health care services for its members in exchange for a fee reaching this conclusion the court noted that engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization's purpose as n umerous for- profit enterprises offer products or services that promote health id pincite in in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under sec_501 of the code because it was operated for non-exempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization’s competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations rationale based on the information in your form_1023 application the additional information you submitted in subsequent correspondence and the information that appears on your two internet websites we have concluded that you do not qualify as an organization described in sec_501 of the code because e e you are not operated exclusively for charitable educational or any other exempt purposes within the meaning of sec_501 of the code more than an insubstantial part of your activities is not in furtherance of a tax-exempt purpose as prohibited by sec_1_501_c_3_-1 of the regulations promotion of health the promotion of health has long been recognized as a charitable purpose under common_law see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 of the code for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone fed'n pharmacy services inc supra nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see ihc health_plans supra revrul_98_15 supra revrul_69_545 supra rather a hospital or other health- promoting organization must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that represents the community operation of an emergency room provision of charity care medical training or medical_research revrul_69_545 supra see also ihc health_plans supra applying the same community benefit standard to hmos geisinger health plan supra applying the same community benefit standard to hmos you describe your activities in your application in subsequent correspondence and on your two internet websites in addition the services you plan to provide to your paying clients are described in the three agreements discussed above these activities consist of providing management advisory and consulting services in return for fees to foreign hospitals and foreign governments to assist them in designing developing and operating healthcare facilities in foreign countries you are not an owner or operator of these healthcare facilities but rather a vendor of management advisory and consulting services to their owners and operators merely because your activities involve healthcare does not per se constitute the promotion of health for a charitable purpose within the meaning of sec_501 of the code see ihc health_plans supra federation pharmacy services inc supra revrul_98_15 supra revrul_69_545 supra hospitals in revrul_69_545 instead you provide managerial advisory and consulting services to your paying clients although the services you perform may incidentally result in benefiting a community through the improvement of healthcare services your primary purpose is to provide your paying clients with management advisory and consulting services which are not inherently charitable activities see b s w group inc supra revrul_72_369 supra therefore your activities do not primarily promote health for a charitable purpose within the meaning of sec_501 of the code and sec_1_501_c_3_-1 of the regulations you do not provide healthcare services directly to patients as do the education furthering education is also an exempt_purpose within the meaning of sec_501 of the code the regulations explain that the term educational in sec_501 of the code includes the instruction or training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 of the regulations the management advisory and consulting services you provide in return for fees to foreign hospitals and foreign governments to assist them in designing developing and operating healthcare facilities in foreign countries include a certain amount of training for the employees of your clients with respect to some of this training the primary beneficiaries are the institutional clients paying for the services not the individuals receiving the training or the public in general the tax_court has made clear that where the training of individuals is focused on furthering a particular targeted private interest the conferred secondary benefit constitutes a nonincidental private benefit inconsistent with tax-exemption under sec_501 american campaign academy supra pincite additionally the training is but a minor component of the overall management advisory and consulting services that you provide to your clients thus even if these activities were considered to instruct individuals or the public within the meaning of sec_1 c - d i they are not your primary activity because they constitute only an incidental portion of your overall activities conducted by the organization in revrul_68_504 supra which was its sole activity for this reason they are distinguishable from the educational program therefore your primary activities do not further education within the meaning of sec_1 c -1 d of the regulations substantial non-exempt purpose an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 of the regulations an organization may qualify under sec_501 of the code even though it operates a trade_or_business as a substantial part of its activities as long as the trade_or_business furthers its exempt_purpose and it is not operated for the primary purpose of carrying on an unrelated_trade_or_business in making this determination one factor that is considered is the size and extent of the trade_or_business in relation to the size and extent of the activities that further an exempt_purpose see sec_1_501_c_3_-1 of the regulations your activities -- providing management advisory and consulting services in return for fees to foreign hospitals and foreign governments to assist them in designing developing and operating healthcare facilities in foreign countries -- are not inherently charitable or educational b s w group inc supra rather p roviding managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit revrul_72_369 supra moreover you have represented that you will not charge substantially below cost for these services nor will you limit the provision of services to organization that are the equivalent of governmental and charitable organizations as such your furnishing of the services lacks the donative element necessary to establish this activity as charitable revrul_72_369 supra thus your primary activities do not further charitable or other exempt purposes within the meaning of sec_501 moreover the facts that you are providing services for a fee that are characteristic of for- profit management and consulting companies not providing free or below-cost services receiving the vast majority of your revenues from service fees rather than from voluntary contributions from the public and not limiting your clientele to organizations that are themselves sec_501 exempt_organizations all indicate that you are primarily operated for non-exempt commercial purposes rather than exempt purposes b s w group inc supra airlie found supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes better business bureau of washington d c supra inconsistent with tax exemption under sec_501 your substantial non-exempt purposes are thus therefore you have not established that you are organized and operated for exempt purposes within the meaning of sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely lois g lerner director exempt_organizations
